—Order, Supreme Court, New York County (Paula Omansky, J.), entered February 18, 1998, which, in an action by a laborer to recover for personal injuries sustained in a fall from a scaffold, insofar as appealed from, denied defendant site owners’ motion for conditional summary judgment on their causes of action for contractual indemnification against defendant lessee and for common-law indemnification against defendants lessee, general contractor, and subcontractor/plaintifFs employer, and dismissing any cross claims as against them, unanimously affirmed, with costs.
The owners’ motion for conditional summary judgment was properly denied on the ground that an issue of fact exists as to whether the scaffold tipped over because of a defective condition in the sidewalk that was created by the owners or for which they were otherwise responsible (see, Brown v Two Exch. Plaza Partners, 76 NY2d 172, 179-181). Concur — Sullivan, J. P., Rosenberger, Wallach, Tom and Saxe, JJ.